Exhibit 10.3

SECOND INCREMENTAL TERM FACILITY AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT dated as of July 18, 2016 (this “Incremental Term A Loan Facility
Amendment”), among Sabre GLBL Inc., a Delaware corporation (the “Borrower”),
Sabre Holdings Corporation, a Delaware corporation (“Holdings”), each of the
other Loan Parties, the lenders party hereto as incremental term lenders (each
an “Incremental Term A Lender”, and, collectively, the “Incremental Term A
Lenders”) and Bank of America, N.A., as administrative agent (the
“Administrative Agent”).

WHEREAS, the Borrower, Holdings, the Lenders and the Administrative Agent are
parties to that certain Amended and Restated Credit Agreement dated as of
February 19, 2013 (as amended, amended and restated, modified and/or
supplemented through and including July 18, 2016 (but not including pursuant to
this Incremental Term A Loan Facility Amendment), the “Credit Agreement”),
pursuant to which the Lenders have extended credit to the Borrower;

WHEREAS, in accordance with the provisions of Section 2.14 of the Credit
Agreement and pursuant to a request for Incremental Term Loans in the form of a
term sheet posted on June 18, 2016 to a website for the benefit of the Lenders
and the Incremental Term A Lenders, the Borrower has notified the Administrative
Agent and the Lenders that it is requesting Incremental Term Loans constituting
Incremental Term A Loans in the aggregate principal amount of $600,000,000 (the
“Incremental Request”) on the terms and conditions set forth in this Incremental
Term A Loan Facility Amendment;

WHEREAS, in accordance with the provisions of Section 2.14 of the Credit
Agreement and the terms and conditions set forth herein, the Borrower, Holdings,
each of the other Loan Parties, the Incremental Term A Lenders and the
Administrative Agent wish to effect this Incremental Term A Loan Facility
Amendment with respect to the Incremental Request;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

SECTION 2. Incremental Term Facility Amendment. (a) For the avoidance of doubt,
(i) this Incremental Term A Loan Facility Amendment constitutes an “Incremental
Term Facility Amendment” pursuant to which a new Class of Incremental Term Loans
is established pursuant to Section 2.14 of the Credit Agreement and (ii) from
and after the Second Incremental Amendment Effective Date (as hereinafter
defined), each reference to “Term Borrowing”, “Term Loan”, “Incremental Term
Loans” and “Incremental Term A Loans” (and related terms as appropriate) in the
Credit Agreement shall be deemed to also refer to, as applicable, the
Incremental Term A Loans (or a Borrowing thereof, as appropriate) established by
this Incremental Term A Loan Facility Amendment.

(b) Subject to the terms and conditions set forth herein and the occurrence of
the Second Incremental Amendment Effective Date, each Incremental Term A Lender
agrees to make to the Borrower on the Second Incremental Amendment Effective
Date term loans denominated in Dollars in an amount equal to the amount set
forth opposite its name under the column entitled “Incremental Term A
Commitments” on Annex I hereto (with respect to each Incremental Term A Lender,
its “Incremental Term A Commitments”) (each such term loan, an “Incremental Term
A Loan” and collectively, the “Incremental Term A Loans”). Amounts borrowed
under this Section 2(b) and repaid or prepaid may not be reborrowed.



--------------------------------------------------------------------------------

(c) Each of the parties to this Incremental Term A Loan Facility Amendment
hereby agrees that on the Second Incremental Amendment Effective Date, (i) this
Incremental Term A Loan Facility Amendment shall create a new “Class” of
Incremental Term Loans that constitute Incremental Term A Loans for all purposes
of the Credit Agreement and the other Loan Documents, (ii) (A) each Incremental
Term A Lender shall become a “Term Lender”, “Incremental Term A Loan Lender” and
a “Lender” for all purposes of the Credit Agreement and the other Loan
Documents, (B) the Incremental Term A Commitments of the Incremental Term A
Lenders shall become “Incremental Term Commitments” and “Term Commitments” for
all purposes of the Credit Agreement and the other Loan Documents and (C) the
Incremental Term A Loans of the Incremental Term A Lenders shall become
“Incremental Term Loans”, “Incremental Term A Loans” and “Term Loans” for all
purposes of the Credit Agreement and the other Loan Documents and (iii) the
Borrower shall deliver to each Incremental Term A Lender, upon its request, a
promissory note of the Borrower payable to such Incremental Term A Lender or its
registered assigns, in substantially the form of a Term B Note, in the amount of
such Incremental Term A Lender’s Incremental Term A Loans.

(d) Each of the parties to this Incremental Term A Loan Facility Amendment
hereby agrees that (I) the Incremental Term A Loans established pursuant to this
Incremental Term A Loan Facility Amendment (x) shall have the “Interest Rates”,
“Maturity Date”, “Scheduled Amortization” and “Use of Proceeds” as set forth on
Annex II hereto and that all other terms and conditions applicable to such
Incremental Term A Loans shall be the same as the corresponding terms and
conditions applicable to “Incremental Term A Loans” under the Credit Agreement.

(e) The Administrative Agent is hereby authorized to prepare, in consultation
with the Borrower, the schedule of Incremental Term A Commitments, as Schedule
2.01E to the Credit Agreement, reflecting the Incremental Term A Commitments
established pursuant to this Incremental Term A Loan Facility Amendment and the
amounts reflected therein shall be conclusive absent demonstrable error. The
Administrative Agent shall distribute to each Lender such new Schedule 2.01E
promptly following the Second Incremental Amendment Effective Date.

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Incremental Term A Loan Facility Amendment, each Loan Party
represents and warrants to each of the Lenders and the Administrative Agent
that:

(a) the execution, delivery and performance by each Loan Party of this
Incremental Term A Loan Facility Amendment has been duly authorized by all
necessary corporate, limited liability and/or partnership action, as applicable,
of such Loan Party;

(b) this Incremental Term A Loan Facility Amendment has been duly executed and
delivered by such Loan Party;

(c) each of this Incremental Term A Loan Facility Amendment, the Credit
Agreement and each other Loan Document to which each Loan Party is a party,
after giving effect to the amendments pursuant to this Incremental Term A Loan
Facility Amendment and the transactions contemplated hereby, constitutes a
legal, valid and binding obligation of such Loan Party, enforceable against it
in accordance with its terms, subject to Debtor Relief Laws and to general
principles of equity;

(d) no material approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Incremental Term A Loan Facility
Amendment or the Credit Agreement, after giving effect to the amendments
pursuant to this Incremental Term A Loan Facility Amendment and the transactions
contemplated hereby, or for the consummation of the transactions contemplated
hereby;

 

2



--------------------------------------------------------------------------------

(e) the execution, delivery and performance by each Loan Party of this
Incremental Term A Loan Facility Amendment and the performance of the Credit
Agreement, after giving effect to the amendments pursuant to this Incremental
Term A Loan Facility Amendment and the transactions contemplated hereby, are
within such Loan Party’s corporate and other powers and do not and will not (i)
contravene the terms of any of such Person’s Organization Documents or (ii)
violate any applicable material Law; except in the case of this clause (ii) to
the extent that such violation would not reasonably be expected to have a
Material Adverse Effect; and

(f) immediately before and after giving effect to this Incremental Term A Loan
Facility Amendment and the transactions contemplated hereby (i) the
representations and warranties of the Borrower and each of the other Loan
Parties set forth in Article V of the Credit Agreement and in the other Loan
Documents are true and correct in all material respects on and as of July 18,
2016 , except to the extent such representations and warranties expressly relate
to an earlier date, in which case they were true and correct in all material
respects as of such earlier date; provided that any representation or warranty
that is qualified as to “materiality”, “Material Adverse Effect” or similar
language is true and correct (after giving effect to any qualification therein)
in all respects on such respective dates, and (ii) no Default shall have
occurred and be continuing as of the Second Incremental Amendment Effective
Date.

SECTION 4. Effectiveness. This Incremental Term A Loan Facility Amendment shall
become effective as of the date (the “Second Incremental Amendment Effective
Date”) on which each of the following conditions shall have been satisfied:

(a) the Administrative Agent (or its counsel) shall have received counterparts
of this Incremental Term A Loan Facility Amendment that, when taken together,
bear the signatures of (i) Holdings, (ii) the Borrower, (iii) each other
Guarantor (iv) the Administrative Agent and (iv) the Incremental Term A Lenders;

(b) the Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower (A) certifying that the condition precedent
set forth in clause (h) below has been satisfied on or as of the Second
Incremental Amendment Effective Date and (B) containing the true and complete
calculations (in reasonable detail) required to show compliance with Section
2.14(a)(ii)(B) and Section 2.14(a)(ii)(C) of the Credit Agreement;

(c) the Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower substantially in the form of the certificate
delivered pursuant to Section 4.01(a)(vi) of the Credit Agreement (with
appropriate modifications to reflect the consummation of the transactions
contemplated by this Incremental Term A Loan Facility Amendment on the Second
Incremental Amendment Effective Date) attesting to the Solvency of the Borrower
and its Restricted Subsidiaries (taken as a whole) after giving effect to this
Incremental Term A Loan Facility Amendment and the incurrence of the Incremental
Term A Loans established pursuant hereto;

(d) the Administrative Agent shall have received such other documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party and
the authorization of this Incremental Term A Loan Facility Amendment and
amendment of the Credit Agreement and the other transactions contemplated
hereby, all in form and substance reasonably satisfactory to the Administrative
Agent;

 

3



--------------------------------------------------------------------------------

(e) the Administrative Agent shall have received favorable customary legal
opinions of (i) Young Conaway Stargatt & Taylor LLP, Delaware counsel to the
Loan Parties and (ii) Cleary Gottlieb Steen & Hamilton LLP, New York counsel to
the Loan Parties, in each case, as to any matter reasonably requested by the
Administrative Agent, addressed to the Incremental Term A Loan Lenders and the
Administrative Agent, dated the Second Incremental Amendment Effective Date and
in form and substance reasonably satisfactory to the Administrative Agent, which
the Loan Parties hereby request such counsel to deliver;

(f) no Default exists as of the Second Incremental Amendment Effective Date,
both before and immediately after giving effect to this Amendment and the
transactions contemplated hereby;

(g) all of the representations and warranties of the Borrower and each of the
other Loan Parties set forth in Article V of the Credit Agreement and in the
other Loan Documents (including this Incremental Term A Loan Facility Amendment)
are true and correct in all material respects on and as of the Second
Incremental Amendment Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they were true
and correct in all material respects as of such earlier date; provided that any
representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language is true and correct (after giving effect to
any qualification therein) in all respects on such respective dates;

(h) all of the conditions specified in Section 2.14 of the Credit Agreement with
respect to the incurrence of Incremental Term Loans that constitute Incremental
Term A Loans shall have been satisfied, including receipt by the Administrative
Agent of a Committed Loan Notice;

(i) the Amendment No. 2 Effective Date shall have occurred;

(j) the Administrative Agent and the arrangers of the Incremental Term Loan A
Facility, as applicable, shall have received payment of all fees and other
amounts due and payable on or prior to the Second Incremental Amendment
Effective Date and, to the extent invoiced, reimbursement or payment of all
reasonable and documented out-of-pocket costs and expenses required to be
reimbursed or paid by the Borrower hereunder or under any other Loan Document,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent; and

(k) the Borrower shall have paid to the Administrative Agent for the account of
each Incremental Term A Lender, a non-refundable upfront fee in Dollars and in
immediately available funds in an amount equal to 0.50% of the aggregate amount
of Incremental Term A Commitments of such Incremental Term A Lender as in effect
on the Second Incremental Amendment Effective Date. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

The Administrative Agent shall notify the Borrower and the Lenders of the Second
Incremental Amendment Effective Date, and such notice shall be conclusive and
binding.

SECTION 5. Reaffirmation of Guaranty and Security. The Borrower and each other
Loan Party, by its signature below, hereby (a) agrees that, notwithstanding the
effectiveness of this Incremental Term A Loan Facility Amendment or the Credit
Agreement, after giving effect to this Incremental Term A Loan Facility
Amendment, the Collateral Documents continue to be in full force and effect and
(b) affirms and confirms all of its obligations and liabilities under the Credit
Agreement and each other Loan Document, in each case after giving effect to this
Incremental Term A Loan Facility Amendment and the transactions contemplated
hereby, including its guarantee of the Obligations and the pledge of and/or
grant of a security interest in its assets as Collateral pursuant to the
Collateral Documents to secure such Obligations (including the Incremental Term
A Loans), all as provided in the Collateral Documents as

 

4



--------------------------------------------------------------------------------

originally executed, and acknowledges and agrees that such obligations,
liabilities, guarantee, pledge and grant continue in full force and effect in
respect of, and to secure, such Obligations under the Credit Agreement and the
other Loan Documents, in each case after giving effect to this Incremental Term
A Loan Facility Amendment and the transactions contemplated hereby.

SECTION 6. Reference to Agreement. From and after the Second Incremental
Amendment Effective Date, the terms “Agreement”, “this Agreement”, “herein”,
“hereinafter”, “hereto”, “hereof” and words of similar import, as used in the
Credit Agreement, shall, unless the context otherwise requires, refer to the
Credit Agreement as amended hereby, and the term “Credit Agreement”, as used in
the other Loan Documents, shall mean the Credit Agreement as amended hereby and
as may be further amended, supplemented or otherwise modified from time to time.
For the avoidance of doubt, any references to “the date hereof” in the Credit
Agreement shall refer to February 19, 2013.

SECTION 7. Counterparts. This Incremental Term A Loan Facility Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
telecopy or other electronic image scan transmission of an executed counterpart
of a signature page to this Incremental Term A Loan Facility Amendment shall be
effective as delivery of an original executed counterpart of this Incremental
Term A Loan Facility Amendment. The Administrative Agent may also require that
any such documents and signatures delivered by telecopy or other electronic
image scan transmission be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by telecopy or other
electronic image scan transmission.

SECTION 8. Governing Law. THIS INCREMENTAL TERM A LOAN FACILITY AMENDMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

SECTION 9. Jurisdiction. ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS
INCREMENTAL TERM A LOAN FACILITY AMENDMENT OR THE CREDIT AGREEMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
THERETO OR ANY OF THEM WITH RESPECT TO THIS INCREMENTAL TERM A LOAN FACILITY
AMENDMENT OR THE CREDIT AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK CITY (IN THE BOROUGH OF MANHATTAN) OR
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION
AND DELIVERY OF THIS INCREMENTAL TERM A LOAN FACILITY AMENDMENT, THE BORROWER,
HOLDINGS, EACH OTHER GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS AND AGREES NOT TO COMMENCE ANY SUCH LEGAL ACTION OR
PROCEEDING IN ANY OTHER JURISDICTION, TO THE EXTENT PERMITTED BY APPLICABLE
LAW. THE BORROWER, HOLDINGS, EACH OTHER GUARANTOR, THE ADMINISTRATIVE AGENT AND
EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS INCREMENTAL TERM A LOAN FACILITY AMENDMENT OR
OTHER DOCUMENT RELATED THERETO.

 

5



--------------------------------------------------------------------------------

SECTION 10. Headings. The headings of this Incremental Term A Loan Facility
Amendment are for purposes of reference only and shall not limit or otherwise
affect the meaning hereof.

SECTION 11. No Novation. This Incremental Term A Loan Facility Amendment shall
not extinguish the Obligations for the payment of money outstanding under the
Credit Agreement or discharge or release the lien or priority of any Loan
Document or any other security therefor or any guarantee thereof, and the liens
and security interests existing immediately prior to the Second Incremental
Amendment Effective Date in favor of the Administrative Agent for the benefit of
the Secured Parties securing payment of the Obligations are in all respects
continuing and in full force and effect with respect to all Obligations. Nothing
herein contained shall be construed as a substitution or novation, or a payment
and reborrowing, or a termination, of the Obligations outstanding under the
Credit Agreement or instruments guaranteeing or securing the same, which shall
remain in full force and effect, except as modified hereby or by instruments
executed concurrently herewith. Nothing expressed or implied in this Incremental
Term A Loan Facility Amendment or any other document contemplated hereby or
thereby shall be construed as a release or other discharge of the Borrower under
the Credit Agreement or the Borrower or any other Loan Party under any Loan
Document from any of its obligations and liabilities thereunder, and such
obligations are in all respects continuing with only the terms being modified as
provided in this Incremental Term A Loan Facility Amendment. The Credit
Agreement and each of the other Loan Documents shall remain in full force and
effect, until and except as modified hereby. This Incremental Term A Loan
Facility Amendment shall constitute a “Loan Document” for all purposes of the
Credit Agreement. Each Guarantor further agrees that nothing in the Credit
Agreement, this Incremental Term A Loan Facility Amendment or any other Loan
Document shall be deemed to require the consent of such Guarantor to any future
amendment to the Credit Agreement.

SECTION 12. Notices. All communications and notices hereunder shall be given as
provided in the Credit Agreement.

SECTION 13. Severability. If any provision of this Incremental Term A Loan
Facility Amendment is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Incremental Term A Loan Facility Amendment and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

SECTION 14. Successors. The terms of this Incremental Term A Loan Facility
Amendment shall be binding upon, and shall inure for the benefit of, the parties
hereto and their respective successors and assigns.

SECTION 15. No Waiver. Except as expressly set forth herein, this Incremental
Term A Loan Facility Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Lenders or the Agents under the Credit Agreement or any other Loan Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or of any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle the
Borrower to receive a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances.

[Remainder of this page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Term A Loan
Facility Amendment to be duly executed by their duly authorized officers, all as
of the date and year first above written.

 

SABRE GLBL INC.,   By  

/s/ CHRIS NESTER

    Name:   Chris Nester     Title:   Treasurer SABRE HOLDINGS CORPORATION,   By
 

/s/ CHRIS NESTER

    Name:   Chris Nester     Title:   Treasurer EACH OF THE LOAN PARTIES LISTED
BELOW, hereby consents to the entering into of this Incremental Term A Loan
Facility Amendment and agrees to the provisions hereof:   GetThere Inc.  
GetThere L.P.     by GetThere Inc., its General Partner   lastminute.com  
lastminute.com Holdings, Inc.   Sabre International Newco, Inc.   SabreMark
G.P., LLC   SabreMark Limited Partnership     by SabreMark G.P., LLC, its
General Partner   TVL Holdings I, LLC   TVL Holdings, Inc.   TVL LLC   TVL LP  
by TVL LLC, its General Partner   TVL Common, Inc.   By  

/s/ CHRIS NESTER

    Name:   Chris Nester     Title:   Treasurer

[Signature Page to Incremental Term A Loan Amendment]



--------------------------------------------------------------------------------

Nexus World Services, Inc.

IHS US Inc.

InnLink, LLC

TravLynx LLC

By  

/s/ CHRIS NESTER

  Name:   Chris Nester   Title:   Treasurer

 

PRISM Group, Inc.

PRISM Technologies, LLC

By  

/s/ CHRIS NESTER

  Name:   Chris Nester   Title:   Treasurer

[Signature Page to Incremental Term A Loan Amendment]



--------------------------------------------------------------------------------

lastminute.com LLC By  

/s/ CHRIS NESTER

  Name:   Chris Nester   Title:   Treasurer

[Signature Page to Incremental Term A Loan Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and Incremental Term A Lender  
By  

/s/ GREGORY ROETTING

    Name:   Gregory Roetting     Title:   Director

[Signature Page to Incremental Term A Loan Amendment]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as an Incremental Term A Loan Lender   By  

/s/ RYAN DURKIN

    Name:   Ryan Durkin     Title:   Authorized Signatory

[Signature Page to Incremental Term A Loan Amendment]



--------------------------------------------------------------------------------

J.P. MORGAN CHASE BANK, N.A., as an Incremental Term A Loan Lender   By  

/s/ DONATUS O. ANUSIONWU

    Name:   Donatus O. Anusionwu     Title:   Vice President

[Signature Page to Incremental Term A Loan Amendment]



--------------------------------------------------------------------------------

Mizuho Bank, Ltd., as an Incremental Term A Loan Lender   By  

/s/ JAMES R. FAYEN

    Name:   James R. Fayen     Title:   Managing Director

[Signature Page to Incremental Term A Loan Amendment]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as an Incremental Term A Loan Lender   By  

/s/ MICHAEL KING

    Name:   Michael King     Title:   Authorized Signatory

[Signature Page to Incremental Term A Loan Amendment]



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as an Incremental Term A Loan Lender  
By  

/s/ SPENCER HUGHES

    Name:   Spencer Hughes     Title:   Managing Director

[Signature Page to Incremental Term A Loan Amendment]



--------------------------------------------------------------------------------

NATAXIS, NEW YORK BRANCH, as an Incremental Term A Loan Lender   By  

/s/ GERRY CANET

    Name:   Gerry Canet     Title:   Managing Director   By  

/s/ REBECCA LO

    Name:   Rebecca Lo     Title:   Analyst

[Signature Page to Incremental Term A Loan Amendment]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as an Incremental Term A Loan Lender   By  

/s/ SCOTT SCHNUGG

    Name:   Scott Schnugg     Title:   Vice President

[Signature Page to Incremental Term A Loan Amendment]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as an Incremental Term A Loan Lender
        By   /s/ ANCA TRIFAN   Name: Anca Trifan   Title: Managing Director
        By   /s/ MARCUS M. TARKINGTON   Name: Marcus M. Tarkington   Title:
Director

[Signature Page to Incremental Term A Loan Amendment]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as an Incremental Term A Loan Lender         By
  /s/ CHRISTOPHER KEENAN   Name: Christopher Keenan   Title: Assistant Vice
President

[Signature Page to Incremental Term A Loan Amendment]



--------------------------------------------------------------------------------

ANNEX I

 

Incremental Term A Lender

   Incremental Term A Commitments  

Bank of America, N.A.

   $ 93,000,000   

Goldman Sachs Bank USA

   $ 57,000,000   

JP Morgan Chase Bank, N.A.

   $ 77,000,000   

Mizuho Bank, Ltd.

   $ 77,000,000   

Morgan Stanley Bank, N.A.

   $ 38,500,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 38,500,000   

Natixis, New York Branch

   $ 77,000,000   

Wells Fargo Bank, National Association

   $ 77,000,000   

Deutsche Bank AG, New York Branch

   $ 20,000,000   

PNC Bank, National Association

   $ 45,000,000      

 

 

 

Total:

   $ 600,000,000      

 

 

 



--------------------------------------------------------------------------------

ANNEX II

SUMMARY OF TERMS

Dated as of July 18, 2016

 

Interest Rates:    The Applicable Rate with respect to the Incremental Term A
Loans will be a percentage per annum equal to (a) until delivery of financial
statements for the first full fiscal quarter ending after the Second Incremental
Amendment Effective Date pursuant to Section 6.01 of the Credit Agreement, the
percentages per annum listed in the table below assuming a “Pricing Level” of
“2” and, and (b) thereafter, the percentages per annum listed in the table
below, based upon the Senior Secured First-Lien Net Leverage Ratio as set forth
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(a) of the Credit Agreement:

    Applicable Rate

 

Pricing Level

   Senior
Secured First-
Lien Net
Leverage
Ratio    Eurocurrency Rate
for
Incremental Term A
Loans     Base Rate for
Incremental Term
A Loans  

1

   > 3.5:1.0      2.75 %      1.75 % 

2

   < 3.5:1.0, but >
2.5:1.0      2.50 %      1.50 % 

3

   < 2.5:1.0, but >
1.5:1.0      2.25 %      1.25 % 

4

   < 1.5:1.0      2.00 %      1.00 % 

 

   Any increase or decrease in the Applicable Rate resulting from a change in
the Senior Secured First-Lien Net Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(a) of the Credit Agreement; provided that
at the option of the Required Lenders (and if exercised with respect to this
Class of Incremental Term Loans), Pricing Level 1 shall apply (x) as of the
first Business Day after the date on which a Compliance Certificate was required
to have been delivered but was not delivered, and shall continue to so apply to
and including the date on which such Compliance Certificate is so delivered (and
thereafter the Pricing Level otherwise determined in accordance with the
definition of Applicable Rate shall apply) and (y) as of the first Business Day
after an Event of Default under Section 9.01(a) of the Credit Agreement shall
have occurred and be continuing, and shall continue to so apply to but excluding
the date on which such Event of Default is cured or waived (and thereafter the
Pricing Level otherwise determined in accordance with this definition shall
apply).



--------------------------------------------------------------------------------

  

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in the Credit Agreement, if it is subsequently determined that the
Senior Secured First-Lien Net Leverage Ratio set forth in any Compliance
Certificate delivered to the Administrative Agent is inaccurate for any reason
and the result thereof is that the Lenders of the Incremental Term Loans
received interest or fees for any period based on an Applicable Rate that is
less than that which would have been applicable had the Senior Secured
First-Lien Net Leverage Ratio been accurately determined, then, for all purposes
of this Agreement, the “Applicable Rate” for any day occurring within the period
covered by such Compliance Certificate shall retroactively be deemed to be the
relevant percentage as based upon the accurately determined Senior Secured
First-Lien Net Leverage Ratio for such period, and any shortfall in the interest
or fees theretofore paid by the Borrower for the relevant period pursuant to
Sections 2.08 and 2.09 of the Credit Agreement as a result of the miscalculation
of the Senior Secured First-Lien Net Leverage Ratio shall be deemed to be (and
shall be) due and payable under the relevant provisions of Section 2.08 or 2.09
the Credit Agreement, as applicable, at the time the interest or fees for such
period were required to be paid pursuant to said Section (and shall remain due
and payable until paid in full, together with all amounts owing under said
Section 2.08, in accordance with the terms of the Credit Agreement).

 

Notwithstanding anything to the contrary in the Credit Agreement, the
Eurocurrency Rate for the Incremental Term A Loans shall in no event be less
than 0.00% per annum.

Maturity Date:    July 18, 2021 (or if all Term B Loans and Incremental Term
Loans incurred prior to the Amendment No. 2 Effective Date are not refinanced
with indebtedness that matures after July 18, 2021 or irrevocably repaid in full
on or prior to November 19, 2018, November 19, 2018) (the “Incremental Term A
Loan Maturity Date”). Scheduled Amortization:    (i) The Borrower shall repay to
the Administrative Agent for the ratable account of the Lenders of the
Incremental Term A Loans established pursuant to this Incremental Term A Loan
Facility Amendment during each year following the Closing Date, an annual
amortization (payable in four equal quarterly installments on the last Business
Day of each March, June, September and December of each year, commencing with
the last Business Day of September 2016) of the Incremental Term A Loans in an
amount equal to the percentage of the initial aggregate principal amount of
Incremental Term A Loans incurred on the Second Incremental Amendment Effective
Date as set forth below (as such repayment amounts shall be reduced as a result
of the application of prepayments in accordance with the order of priority
determined under Section 2.05 of the Credit Agreement):

 

Year

   Amortization Percentage  

Year One

     5 % 

Year Two

     5 % 

Year Three

     10 % 

Year Four

     10 % 

Year Five

     10 % 



--------------------------------------------------------------------------------

   (ii) The remaining aggregate principal amount of Incremental Term A Loans
incurred shall be due and payable in full on the Incremental Term A Loan
Maturity Date. Use of Proceeds:    The proceeds of the Incremental Term A Loans
shall be used (i) to repay a portion of the existing Term B Loans and existing
Incremental Term Loans, (ii) to repay the outstanding Other Revolving Credit
Loans and (iii) for general corporate purposes, including working capital.